                                                                                                 E-FILED
                                                                       Tuesday, 06 July, 2021 11:48:59 AM
                                                                            Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                 ROCK ISLAND DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )       Case No. 4:16-cr-40051-SLD-3
                                                 )
 REGINA NANCY HEAVENER,                          )
                                                 )
                Defendant.                       )

                                             ORDER

       Before the Court are Defendant Regina Nancy Heavener’s pro se motion for

compassionate release, ECF No. 167, and counseled Second Amended Motion for

Compassionate Release, ECF No. 173, and the United States’ Motion to File Exhibit Under Seal,

ECF No. 181. For the reasons that follow, the motions for compassionate release are DENIED,

and the motion for leave to file under seal is GRANTED.

                                       BACKGROUND

       On March 6, 2018, Defendant was sentenced to 120 months of imprisonment for

conspiracy to distribute and distribution of actual methamphetamine. See Judgment 1–3, ECF

No. 112. She is currently serving her sentence at Federal Correctional Institution (“FCI”)

Greenville in Greenville, Illinois and is scheduled to be released on March 22, 2025. See Find

an Inmate, Fed. Bureau of Prisons (“BOP”), https://www.bop.gov/inmateloc/ (search for

“Regina” with “Nancy” with “Heavener”) (last visited July 6, 2021). In light of the ongoing

COVID-19 pandemic, Defendant filed a pro se motion for an order reducing her sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court appointed the Federal Public Defender to

represent Defendant with respect to this motion. See Feb. 26, 2021 Text Order. An amended

motion was filed by counsel on March 22, 2021. The United States opposes Defendant’s request

                                                1
for compassionate release. Resp., ECF No. 182. Pursuant to the Court’s direction, see May 20,

2021 Text Order, Defendant filed a reply addressing her vaccination status, see Reply, ECF No.

189. 1

                                                DISCUSSION

    I.        Legal Standard

          “[A] judgment of conviction that includes . . . a sentence [of imprisonment] constitutes a

final judgment” that can be modified in only certain enumerated circumstances. 18 U.S.C.

§ 3582(b). As relevant here:

          [a] court, upon motion of the Director of the [BOP], or upon motion of the
          defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the
          lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          . . . after considering the factors set forth in section 3553(a) to the extent that they
          are applicable, if it finds that (i) extraordinary and compelling reasons warrant
          such a reduction

and that a reduction is “consistent with applicable policy statements issued by the Sentencing

Commission.” Id. § 3582(c)(1)(A). “[T]he movant bears the burden of establishing

extraordinary and compelling reasons that warrant a sentence reduction.” United States v.

Newton, 996 F.3d 485, 488 (7th Cir. 2021) (quotation marks and citation omitted).

    II.       Analysis

          In her counseled motion, Defendant acknowledged that she had already contracted

COVID-19, but argued that she had established an extraordinary and compelling reason for a

sentence reduction because she “is among those most at risk of serious illness or death if she



1
 This is Defendant’s second set of compassionate release motions. See First Pro Se Mot. Compassionate Release,
ECF No. 143; Am. Mot. Compassionate Release, ECF No. 146. The Court denied Defendant’s first set in June
2020, June 5, 2020 Order, ECF No. 155, and denied her request for reconsideration a few months later, Dec. 8, 2020
Text Order.

                                                        2
again contracts the coronavirus” based on her obesity and hypertension. Second Am. Mot.

Compassionate Release 11–12. In response, the United States notes that Defendant received her

first dose of the Pfizer COVID-19 vaccine on April 5, 2021. Resp. 4. It argues that the Court

should deny Defendant’s motion because her “prior COVID infection, her subsequent COVID

vaccination, and the Bureau of Prison’s [sic] COVID precautions sufficiently mitigate [her] risk,

if any, of a severe reaction to a COVID reinfection.” Id. at 1. 2 In the reply, Defendant’s counsel

indicates that she was unable to confirm whether Defendant received the second dose of the

vaccine, but notes that “the second dose would have been administered sometime during the last

week of April if the BOP followed” the recommended timeline. Reply 10. Citing a news story

reporting that instances of fully vaccinated people becoming infected with COVID-19 “are

exceedingly rare” and statistics about COVID-19 vaccines and cases at FCI Greenville,

Defendant “concede[s] that the risks to her health . . . are properly characterized as less

extraordinary and less compelling than they were at the time” she filed her motion. Id. at 11–12.

         In light of Defendant’s concession, the Court finds she has failed to establish an

extraordinary and compelling reason for release. Even though Defendant has at least two

conditions—obesity and hypertension—which the Centers for Disease Control and

Prevention (“CDC”) states may increase her risk for severe illness from COVID-19, see

People With Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last updated May 13,

2021), Defendant has been at least partially vaccinated and there are currently no

COVID-19 cases at FCI Greenville, see COVID-19 Coronavirus, BOP,


2
  The United States does not argue that Defendant failed to exhaust her administrative remedies, so the Court need
not address the exhaustion requirement. Cf. United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020) (“Failure to
exhaust administrative remedies is an affirmative defense, not a jurisdictional issue that the court must reach even if
the litigants elect not to raise it.” (citations omitted)).

                                                           3
https://www.bop.gov/coronavirus/ (scroll to “COVID-19 Cases” and click on “Full

breakdown and additional details”) (last visited July 6, 2021). Moreover, 153 staff

members and approximately two thirds of FCI Greenville’s inmates have been fully

vaccinated. See id. (scroll to “COVID-19 Vaccine Implementation” and click on “Learn

more about vaccinations and view individual facility stats”) (last visited July 6, 2021);

FCI Greenville, BOP, https://www.bop.gov/locations/institutions/gre/ (last visited July 6,

2021) (noting that there are 1,242 total inmates at FCI Greenville). As Defendant

concedes, her “risk of reinfection has . . been significantly reduced due to the prevalence

of fully vaccinated inmates and staff members at Greenville.” Reply 11.

                                         CONCLUSION

       Accordingly, Defendant Regina Nancy Heavener’s pro se motion for compassionate

release, ECF No. 167, and counseled Second Amended Motion for Compassionate Release, ECF

No. 173, are DENIED. The United States’ Motion to File Exhibit Under Seal, ECF No. 181, is

GRANTED because Defendant’s medical records should be sealed.

Entered this 6th day of July, 2021.

                                                             s/ Sara Darrow
                                                            SARA DARROW
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
